Case 1:19-cv-08876-JSR Document 58 Filed 01/05/20 Page 1of5

po sem Pa
BN be a

Towaki Komatsu

802 Fairmount Pl. Apt. 4B
Bronx, NY 10460

Tel: 718-450-6951
E-mail: Towaki_Komatsu@yahoo.com

2 em
nas f| yah om Fy

January 3, 2019

‘Bwe. Jed Rakoff
United States District Judge

U5 DISTRICT COUR

at pe ES
fee a ry

 

 

   

WAN = oma | i
PRO SE OFFIC CE

 

 

Daniel Patrick Moynihan United States Courthouse

500 Pearl Street
New York, New York 10007

State of New York et al. v. United S

 

 

Re: lates Immigration and
Customs Enforcement, et al., No. 19-cv-8876 (JSR) (S.D.N.Y.)
Set Judge Rakoff,

This letter motion is in response to the order that y
to the inexcusable ignorance that you demonstrate¢
following is entirely true and accurate about that ot

1. It’s patently unlawful primarily because it direc

pu issued in this action on 12/29/19. Contrary
1 through your remarks in that order, the
tder:

tly violates my First Amendment right to

petition courts for redress of valid grievances that include violations of my Fourteenth

Amendment equal protection rights that would

decision in favor of the plaintiffs in this action./I didn’t need your permission nor anyone

certainly and unlawfully occur if you issue a

 

else’s to file my letter motions in this action. I had a First Amendment right to do so that is as

inherent and irrevocable as your right to breathe. The following excerpt from Puckett v. City
k

of Glen Cove, 631 F. Supp. 2d 226 (E.D.N.Y.2

rights in this regard:

“The First Amendment protects the right of )

009) elaborates about my First Amendment

access to the courts, and an individual's right

to complain to public officials. Lewis v. Cagey, 518 U.S. 343, 350, 116 S.Ct. 2174, 135

L.Ed.2d 606 (1996) (right of access); Mons!

Page 1 ¢

ty v. Moraghan, 127 F.3d 243, 246 (2d

of 6

 
 

 

ase 1:19-cv-08876-JSR Document 58 Filed 01/05/20 Page 2 of 5

Information Act (“FOIA”), my First Amendment rights, Fifth Amendment rights, and 5
U.S.C! 552(a) to promptly provide me all video recordings that were recorded yesterday of
me between 12 pm and 1:15 pm by video security cameras controlled by the U.S. Marshals
Service a) throughout the entire time that I was inside of the Daniel Patrick Moynihan federal
courthouse in Manhattan.

Throughout the entire time that I was inside of all of those courthouses today, I conducted
myself in an entirely lawful manner. However, a female court security officer (“CSO”)

whose last name is Hachemeister illegally and deliberately made physical contact with my
back with one of her hands as I entered an elevator located on the first floor of that
courthouse while my back was turned to her. I felt that physical contact and saw her hand
still raised as I immediately turned around to lawfully confront her about having illegally
made that physical contact with me. The fact that she deliberately made physical contact with
my body and I instantly expressed my objections to her about her having done so confirms
that she illegally assaulted me by having done so.

The court decisions that was issued in Wright v. MUSANTI, No. 14-cv-8976 (KBF)
(S.D.N.Y. Jan. 20, 2017) defines assault in the following way:

 

"Under New York law, "[a]n ‘assault’ is an intentional placing of another person in fear
of {imminent or offensive contact.’""

Ms. Hachemeister did so as she illegally stalked me throughout that courthouse without any
legal justification in flagrant violation of my First Amendment and Fourteenth Amendment
due process and equal protection rights. That stalking has been and continues to be illegal
selective-enforcement in furtherance of an ongoing discriminatory and patently illegal
vendetta being maintained by the U.S. Marshal’s Service (“USMS”). Right before

Ms. Hachemeister made illegal physical contact with my body as I entered that elevator, I
had been talking with CSO Venturella (he is a male) in the corridor by that elevator about
the fact that there still weren’t any video security cameras installed in that area after CSO
Ralph|Morales criminally assaulted me in that same exact area on 8/8/18 while he was then
off-duty as a CSO and in the presence of CSO Manwai Liu, who was on-duty and illegally
helped to cover-up Mr. Morales’ illegal assault against me by having lied about with Mr.
Morales.

 

 

She thereafter continued to illegally stalk me as I visited the Records Room on the third floor
of that courthouse to conduct official business. Prior to entering that room, I encountered one
of herjcolleagues who is male and whose last name is Herrara in the hallway outside of that
room.|As I lawfully attempted to enter that Records Room, he illegally directed me to wait in
violation of 41 CFR § 102-74.390 as well as my First Amendment and Fourteenth
Amendment rights to be able to enter that room without any interference and delay in being
able to do so. He then promptly stood in my way after I lawfully opened the door to that
room to enter it as I ignored his unlawful order to wait. I immediately ordered him to get out
of my|way and he complied. By having blocked my path to enter that room, he violated 41
CFR § 102-74.390, 18 U.S.C §245(b)(5), my First Amendment, and Fourteenth Amendment
rights,

Page 4 of 6

 

 

“=
 

is

Case 1:19-cv-08876-JSR Document 58 Filed 01/05/20 Page 3 of 5

After I entered that room, both of those CSOs did too and refused to leave, even after I
clearly pointed to them that I using resources in that room to conduct legal research and
asserted both my privacy rights, due process rights, and equal protection rights with respect
to other visitors to be able to conduct research } in that room without being subjected to
unnecessary distractions caused by CSOs being in that room and making unnecessary noise
in it while being in it. Instead, both of those C$Os remained in that room and continued to
have unnecessary conversations in it while al 5 using radio devices that made unnecessary
noises in that room. Those noises were totally | unnecessary and materially prevented me from
focusing on my legal research in flagrant violation of my First Amendment and Fourteenth
Amendment rights. Other CSOs who have previously also illegally stalked me while
following me to that same room have previously waited outside of it until I finished

my business in that room in which a video security camera controlled by the USMS is
installed to resume illegally stalking me in that courthouse. I was in that room yesterday
during a period that spanned times between 12:05 pm and 1 pm. While I was in it, I made a
note that those 2 CSOs were engaged in unnecessary conversations at 12:36 pm that was
illegally distracting me from legal research that I was conducting. Also, while I was in

that room, a clerk who is named Roseanne Dempsey for that Records Management team who
works in that room was present. It’s quite likely that she can attest to the fact that I clearly
and lawfully voiced objections to those CSOs about their a) unnecessary and discriminatory
presence in that room while I was in it as well } as b) their unnecessary noise in that room that
was distracting me from my legal research. Due to the presence of those CSOs in that room,
they unlawfully distracted me from my research and that fact caused me to forget to check
docket numbers for 2 orders that were issued by United States Judge Lorna Schofield that
were issued in lawsuit that I commenced to provide those docket numbers to Ms. Dempsey in
order to get printouts from her of those orders. I clearly pointed out that fact as I talked with
Ms. Dempsey in the presence of those 2 CSOsias I clearly and lawfully conveyed my
frustration to Ms. Dempsey about the fact that I was being illegally distracted from my
research by those 2 CSOs’ presence in that room. After I recalled the dates of those 2 orders
by Judge Schofield from memory, Ms. Dempsey searched a computer for them, located
them, and gave me printouts of them.

Any delay or failure to provide me the video recordings that I am demanding to be
provided through this e-mail will constitute flagrant violations of 18 U.S.C §1512,

18 U.S.C §1513, 18 U.S.C §1519, 42 U.S.C §1983, 42 U.S.C §1986, as well as my

rights pursuant to the First Amendment, Fifth 4 endment, Fourteenth Amendment, and 5
U.S.C. §552(a).

The following identify areas where I was inside of the Daniel Patrick Moynihan federal
courthouse yesterday:

a) The security screening area on its first floor.

b) The area on its first floor where visitors deposit and pickup their electronics upon entering
and leaving that courthouse.

Page 5 of 6
Record
we we
third fl

unrelia

caused
floor.

802 Fa
Bronx!

From,

 

From,

 

ase 1:19-cv-08876-JSR Document 58 Filed 01/05/20 Page 4 of 5

c) Its Records Room,

d) A stairwell that connected its 8th floor to its 3rd floor. I used those stairs to try to reach the

is Room on its third floor as Ms. Hachemeister followed me in it after the elevator that
re in didn’t stop at the third floor in response to my having pressed the button for the
oor while I was in it to stop there. Instead, that elevator thereafter opened at the eight

floor. At that point, I lawfully opted to let Ms. Hachemeister and I have some exercise by
taking [the stairs to reach the third floor instead of using an elevator that had just proven to be

ble for that purpose. However, the door to the third floor in that stairwell was locked

and Ms. Hachemeister was unable to open it with keys that she used to try to do so. That

us to leave that stairwell on or about the sixth floor to take an elevator to its third

My mailing address is:

Towaki Komatsu

irmount Place.

Apartment 4B

NY 10460

Towaki Komatsu

iy

Towaki Komatsu

Mailing Address:

Towaki Komatsu

802 Fairm

ount Pl., Apt. 4B

Bronx, NY 10460

Tel: 718-450-6951

Page 6 of 6

 
”
Case 1:19-cv-08876-JSR, Documeng58.. Filed 01/05/20 Page 5 of 5

 
